Burkina Faso is delighted to see this
important session of the General Assembly being
presided over by an illustrious son of a great country,
Sweden, with which we have maintained exemplary
and fruitful relations of friendship and cooperation for
several decades.
I hasten to assure the President of the full
cooperation of my delegation. It is also my pleasure to
pay a tribute to his predecessor, Mr. Jean Ping, whose
talents as a seasoned and effective diplomat we have
been able to appreciate throughout the fifty-ninth
session of the General Assembly.
I would like to associate in this tribute the
Secretary-General, a man of great vision, who has been
the architect of this new United Nations that we have
so earnestly sought and who has had the courage to lay
its foundations.
The current session will receive specific notice in
the annals of the United Nations. Apart from its
coinciding with both the midterm review of the
Millennium Development Goals and the reform of the
Organization, this session is also being held at a
watershed in world history and international relations.
In Africa, despite the constant efforts of States
and regional groupings, the persistence of numerous
conflicts and hot spots continues to be a subject of
major concern. I am thinking particularly of the
situation in the Great Lakes Region, Darfur, Somalia
and Côte d’Ivoire. In the Middle East, the struggle for
survival is the daily battle of the Palestinian people. It
is our conviction that only the strict implementation of
the Road Map will make peace possible in that sorely
tried region.
The numerous terrorist acts throughout the world
claim our attention and remind us of how vulnerable
we are in the face of terrorism. We must, henceforth,
realize that no strategy, no matter how energetic it
might be, will be able to wipe out this scourge, unless
it attacks the underlying causes, which are injustice,
exclusion, humiliation and poverty. It is quite obvious
that desperate behaviour stems from those sources.
More than ever, the quest for democracy, good
governance and respect for human rights has become
part and parcel of the daily behaviour of peoples and
nations. It is this vision that makes it so necessary that
unprecedented reform be carried out of the United
Nations, which, 60 years after its creation, is duty
bound to take full account of the new challenges and
new problems that have arisen. In this connection, once
again we should welcome the Secretary-General’s
lucidity and farsightedness, whose report “In Larger
Freedom” (A/59/2005) gives us a thought-provoking
framework, indicating that comprehensive and
thorough reform is essential for our Organization.
Furthermore, the African position on this reform,
particularly that relating to the Security Council, is
now well known. Burkina Faso is convinced that
justice must be done to Africa and has fully joined the
other members of the African Union to formulate a
common platform that will make it possible for Africa
to reclaim without hesitation its legitimate place in the
essential United Nations decision-making bodies.
7

Nevertheless, however committed and however
passionate our debate is on the reform of the United
Nations, it is of paramount importance that we give
even greater priority to the question of development.
Speaking of development, as is so aptly pointed
out in the final document of the High-level Meeting
that we have just adopted, it is not so much promises
and commitments that are lacking but rather their
diligent and consistent fulfilment, given the urgency
and acuteness of the problems we face. Under these
circumstances, Burkina Faso willingly associates itself
with all activities that promote genuine international
solidarity.
That is why we have associated ourselves with
President Lula da Silva’s anti-hunger initiative. That is
also why we support President Jacques Chirac’s
international solidarity contribution initiative involving
an airline ticket levy, which is aimed at helping to
finance the struggle against AIDS, tuberculosis and
malaria; Prime Minister Tony Blair’s International
Finance Facility; Qatar’s Fund for Development and
Humanitarian Assistance; and President George W.
Bush’s Millennium Challenge Account, of which my
country has just become a beneficiary.
Burkina Faso also welcomes the G-8’s recent
decision to cancel the multilateral debts of a number of
developing countries. We hope that additional
countries will be included on that list.
There can be no doubt that trade relations
between industrialized and developing countries
continue to be marred by inequality — even inequity. It
is therefore essential to recall the need to respect the
rules of the multilateral trading system, which are the
foundation of the World Trade Organization.
It should therefore be clear why Burkina Faso
continues to demand an end to the unfair export
subsidies of the countries of the North, particularly as
concerns cotton.
Burkina Faso is a staunch proponent of
democracy, good governance, respect for human rights,
and peace and development in Africa and throughout
the world. In that context, it is actively involved in
peacekeeping operations in Africa and in other regions.
Furthermore, my country, which currently holds the
chairmanship of the Community of Sahelo-Saharan
States and of the International Organization of La
Francophonie, is proud to serve the cause of regional
integration and of international brotherhood and
solidarity.
We believe that working for peace also means
respecting international conventions. We therefore
believe it to be our duty to discharge our international
obligations by acceding to most of the relevant
agreements and treaties, such as the Comprehensive
Nuclear-Test-Ban Treaty, which Burkina Faso has
signed and ratified. I should like to take this
opportunity to encourage other countries to do likewise
in order to speed up the coming into force of that legal
instrument, whose importance for world peace and
stability is fully evident.
I hardly need recall that the current session’s
leitmotif is the democratization of the United Nations.
It is therefore rather difficult to understand how we can
continue to disregard the rights of 23 million
Taiwanese people. The time has come to deal justly
with that people, which for decades now has
demonstrated its commitment to democracy, peace and
international solidarity.
Today more than ever, the fate of humankind is in
our hands. Moving in concert, in the same direction
and inspired by the same principles, we must assume
our new common responsibility: to build a world in
larger freedom, with development, security and dignity
for all.